—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered September 8, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years and an unconditional discharge, respectively, unanimously affirmed.
Defendant’s current challenges to the alleged interference of the trial court and to the court’s main charge have not been preserved for appellate review (People v Charleston, 56 NY2d 886). In any event, the court’s questioning of the prosecution witness, although inappropriate, was no more than harmless error. Viewing the charge and the supplemental charge, to which defense counsel did object, as a whole (People v Woods, 41 NY2d 279, 283), the instructions conveyed the applicable principles of law (compare, People v Covington, 191 AD2d 285, *271lv denied 81 NY2d 1071, with People v Watkins, 157 AD2d 301). Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.